                  Case 1:20-cv-05845-JPO Document 32 Filed 11/23/20 Page 1 of 3




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK


      AELF MSN 314, LLC,
      AELF MSN 455, LLC,
      AELF MSN 518, LLC,
      AELF MSN 536, LLC, and
      AIRCRAFT ENGINE LEASE FINANCE,
      INC.                                                       Case No. 1:20-cv-05845-JPO

                Plaintiffs,

           v.

      AIR TRANSAT A.T. INC.,

                Defendant.


                                 MOTION TO DISMISS WITH PREJUDICE

                Pursuant to Federal Rule of Civil Procedure 41 and as required by the settlement agreement

     among the parties, Plaintiffs AELF MSN 314, LLC, AELF MSN 455, LLC, AELF MSN 518,

     LLC, AELF MSN 536, LLC and Aircraft Engine Lease Finance, Inc. by and through their counsel,

     file this Motion to Dismiss with Prejudice, and request that the Court dismiss all of the Plaintiffs’

     claims against Defendant Air Transat A.T. Inc.

      Dated: November 20, 2020                    Respectfully submitted,

Granted. All claims against Defendant Air         AELF MSN 314, LLC,
Transat A.T. Inc. are hereby dismissed with       AELF MSN 455, LLC,
prejudice.                                        AELF MSN 518, LLC,
  So ordered.                                     AELF MSN 536, LLC, and
  November 23, 2020                               AIRCRAFT ENGINE LEASE FINANCE, INC.

                                                  By:    /s/ Nell Peyser
                                                        One of Their Attorneys

                                                  Nell Peyer
                                                  ZUCKERMAN SPAEDER LLP
                                                  485 Madison Avenue


                                                         1
Case 1:20-cv-05845-JPO Document 32 Filed 11/23/20 Page 2 of 3




                         10th Floor
                         New York, New York 10022
                         Telephone: (646) 746-8841
                         Facsimile: (212) 704-4256
                         Email: npeyserr@zuckerman.com

                         Paula M. Junghans
                         ZUCKERMAN SPAEDER LLP
                         1800 M Street NW
                         Washington, D.C. 20036
                         Telephone: (202) 778-1850
                         Facsimile: (202) 822-8106
                         Email: pjunghans@zuckerman.com




                              2
         Case 1:20-cv-05845-JPO Document 32 Filed 11/23/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on November 20, 2020, she caused to be
electronically filed the foregoing Motion to Dismiss With Prejudice by using the CM/ECF
system, copies of which were sent to the parties in the manner indicated below:

 X CM/ECF                                    Judith A. Archer
   Facsimile/   Pages                        Norton Rose Fulbright US LLP
   Federal Express                           1301 Avenue of the Americas
   Mail                                      New York, NY 10019
   Messenger                                 Email: judith.archer@nortonrosefulbright.com



                                             /s/ Nell Peyser




                                             3
